UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTER ENDED SEPTEMBER30, ROYAL INVEST INTERNATIONAL CORP. (Exact name of small business registrant as specified in its charter) Delaware 000-27097 98-0215778 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1350 Avenue of the Americas, 24th Fl New York, New York 10019-4702 (Address of principal executive offices) (Zip Code) 203.557.3845 (Registrant’s telephone no., including area code) (Former Name or Former Address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Number of shares of the registrant’s common stock outstanding as of November 19, 2007 was: 11,212,240 Traditional Small Business Disclosure Format:Yes []No [X] 1 ROYAL INVEST INTERNATIONAL CORP. FORM 10-QSB FOR QUARTER ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 3 Consolidated Balance Sheet as of September 30, 2007 (Unaudited) and December 31, 2007 5 Consolidated Statements of Operations – For the Three MonthsEnded September 30, 2007 and 2006 and For the Nine Months Ended September 30, 2007 and 2006 6 Consolidated Statements of Cash Flows – For the Nine Months Ended September 30, 2007 and 2006 7 Notes toFinancial Statements 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 ITEM 3. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION ITEM 1. - LEGAL PROCEEDINGS 20 ITEM 2. - CHANGES IN SECURITIES AND USE OF PROCEEDS 20 ITEM 3. - DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5. - OTHER INFORMATION 20 ITEM 6. - EXHIBITS AND REPORTS ON FORM 8-K 21 SIGNATURES 22 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY UNAUDITED FINANCIAL STATEMENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2 3 CONTENTS Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 Page 1 Consolidated Statements of Operations for the three months ended September 30, 2007 and 2006 (Unaudited) and for the nine months ended September 30, 2007 and 2006 (Unaudited) 2 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 4 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, 2007 2006 (Audited) CURRENT ASSETS Rental Property Land $ 600,723 $ Buildings 6,019,350 6,620,073 - Less - accumulated depreciation (28,730 ) Net Investment in Rental Property 6,591,343 - OTHER ASSETS Prepayments on Properties to be Acquired 1,216,781 Prepaid Expenses 396,311 Cash and cash Equivalents 58,571 Accounts Receivable 221,802 Net VAT Receivable 114,020 Income Tax Receivable - Netherlands 13,442 Total Assets $ 8,612,270 $ - LIABIILITIES AND STOCKHOLDERS’ DEFICIT LIABILITIES Bank overdraft $ $ 362 Mortgage Payable 4,970,594 Accounts Payable 519,714 46,778 Accrued Expenses and other Liabilities 18,154 Accrued Interest 53,756 32,381 Income Tax Payable - Germany 65,235 2,452 Loans Payable Related Party 1,528,230 12,724 Note Payable on Acquisition of Rico Staete B.V. 1,482,817 Convertible Notes 285,000 285,000 Rents Received in Advance 45,608 Deferred Income Taxes 247,922 Total Liabilities 9,217,030 379,697 STOCKHOLDERS' DEFICIT Class A special voting stock, no par value; 120,000,000 shares authorized; none issued and outstanding - - Common Stock, $0.001 par value; 300,000,000 shares authorized; 11,212,240 and 4,236,372 issued and outstanding at September 30, 2007 and December 31, 2006, respectively 11,212 4,236 Additional Paid-In Capital 1,340,891 610,763 Accumulated Other Comprehesive Income (11,415 ) Accumulated Deficit (1,945,448 ) (994,696 ) Total Stockholders' Equity (Deficit) (604,760 ) (379,697 ) Total Liablities and Stockholders' Equity (Deficit) $ 8,612,270 $ - See accompanying notes to consolidated financial statements. 5 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 REVENUES Base Rents $ 128,897 $ $ 128,897 $ 128,897 - 128,897 - EXPENSES Operating Services 30,452 30,452 Real Estate Taxes 4,254 4,254 General and Administrative 476,436 34,657 925,477 58,505 Expenses incured in seeking acquisition 117,300 Depreciation 27,066 27,066 Total Expenses. 538,208 34,657 987,249 175,805 Operating Loss (409,311 ) (34,657 ) (858,352 ) (175,805 ) Interest Mortgages 74,470 74,470 Interest Expense 7,208 25,130 21,458 44,835 81,678 25,130 95,928 44,835 Loss From Continuing Operations Before Income Taxes (490,989 ) (59,787 ) (954,280 ) (220,640 ) Currency Gain/Loss (8,549 ) (8,549 ) Income Tax Expense 5,021 5,021 Loss From Continuing Operations (487,461 ) (59,787 ) (950,752 ) (220,640 ) Discontinued Operations: Income (loss) from discontinued operations 163,442 (63,865 ) Loss on disposal of discontinued operations 32,409 Net Loss $ (487,461 ) 136,064 $ (950,752 ) $ (284,505 ) Net Loss per Common Share (Basic and Diluted) From Continuing Operation - - $ (0.16 ) $ (0.05 ) From Discontinued Operation - - $ - $ (0.02 ) Weighted Average Common Shares Outstanding 6,108,205 4,236,372 See accompanying notes to consolidated financial statements. 6 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (950,752 ) $ (284,505 ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 28,730 Stock Based Compensation 237,104 Changes in operating assets and liabilities Payments on Properties to be acquired (1,216,781 ) Increase in Prepaid Expenses (396,311 ) Increase (decrease) in accounts payable 384,176 (2,474 ) Increase in accrued expenses and other liabilities 314 Increase (decrease) in Accrued Interest 21,375 Net cash used by operating activities (1,892,145 ) (286,979 ) CASH FLOWS FROM INVESTING ACTIVITIES Commission paid on disposal of rental property Net cash used in investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Payments on mortgage payable (66,000 ) Cash Acquired in Acquisition 46,227 Proceeds from loans payable related party 1,515,868 Convertible Notes Payable 287,000 Sale of Common Stock 500,000 Net cash provided by financing activities 1,996,095 287,000 Net (decrease) increase in cash and cash equivalents 103,950 21 Adjustment for change in exchange rate (45,379 ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ 58,571 $ 21 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION CASH PAID FOR Interest 74,470 NON-CASH INVESTING AND FINANCE TRANSACTIONS: Acquisition of Rico Staete B.V. Land (600,723 ) Building (6,019,350 ) Accounts Receivable (221,802 ) Net VAT Receivable (114,020 ) Dutch Tax Receivable (17,694 ) Mortgage Payable 4,970,594 Accounts Payable 90,560 Accrued Expenses and other Liabilites 17,840 Income Tax Payable - Germany 65,235 Note Payable on Acquisition of Rico Staete B.V. 1,482,817 Other 6,786 Rent Received in Advance 45,608 247,922 Cash Acquired in Acquisition 46,227 See accompanying notes to consolidated financial statements. 7 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE A – ORGANIZATION AND BASIS OF PRESENTATION ORGANIZATION Royal Invest International Corp., a Delaware corporation, together with its subsidiaries (collectively, the “Company”), is a fully-integrated, self-administered, self-managed real estate investment trust (“REIT”) providing acquisition and tenant-related services for its property.The Company presently owns one property in Germany that consists of approximately 9.005 m2 (approximately 96,9 thousand square feet) rentable floor surface business accommodation as well as 1.478 m2 (approximately 15,9 thousand square feet) rentable floor office space. BASIS OF PRESENTATION The accompanying condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the financial statements not misleading have been included.Results for the three months and six months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the financial statements and footnotes thereto included in the Royal Invest International Corp., formerly known as Wah King Invest Corp and then known as ICBS International Corp annual report on Form 10-KSB for the year ended December 31, 2006. NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Foreign Currency Translation The Company considers the EURO to be its functional currency.Assets and liabilities were translated into US dollars at the year-end exchange rates.Statement of operations amounts were translated using the average rate during the year.Gains and losses resulting from translating foreign currency financial statements were accumulated in other comprehensive income, a separate component of stockholders' equity (deficit). Rental Property Rental properties are stated at cost less accumulated depreciation.Costs directly related to the acquisition of rental properties are capitalized.Ordinary repairs and maintenance are expensed as incurred; major replacements and betterments, which improve or extend the life of the asset, are capitalized and depreciated over their estimated useful lives. Properties are depreciated using the straight-line method over the estimated useful lives of the assets. The estimated useful life is 50 years. Cash and CashEquivalents All highly liquid investments with a maturity of three months or less when purchased are considered to be cash equivalents. Revenue Recognition Base rental revenue is recognized on a straight-line basis over the terms of the respective leases. Other income includes income from parking spaces leased to tenants, income from tenants for additional services arranged for by the Company and income from tenants for early lease terminations. Allowance for Doubtful Accounts Management periodically performs a detailed review of amounts due from tenants to determine if accounts receivable balances should be impaired based on factors affecting the collectability of those balances. Management’s estimate of the allowance for doubtful accounts requires management to exercise significant judgment about the timing, frequency and severity of collection losses, which affects the allowance and net income. 8 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Income and Other Taxes Rico Staete B.V.,a Dutch corporation and one of the subsidiaries of the Company presently owns one real estate property located in Germany. The rental income is originating from a German tenant in Germany and therefore subject to the German tax laws. Rico Staete B.V. declares and pays the income tax according the German tax rules. Since Rico Staete B.V. is a Dutch corporation, it is also subject to the Dutch tax laws and therefore also needs to doincome tax declarations in the Netherlands. The difference between the German and the Dutch income tax is payable in the Netherlands. Comprehensive Income SFAS No. 130 establishes standards for the reporting and disclosure of comprehensive income and its components which will be presented in association with a company's financial statements.Comprehensive income is defined as the change in a business enterprise's equity during a period arising from transactions, events or circumstances relating to non-owner sources, such as foreign currency translation adjustments and unrealized gains or losses on available-for-sale securities.It includes all changes in equity during a period except those resulting from investments by or distributions to owners.Comprehensive income is accumulated in accumulated other comprehensive income, a separate component of stockholders' equity, in the balance sheet. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimatesandassumptions thataffect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recent Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation 48, “Accounting for Income Tax Uncertainties” (“FIN 48”). FIN 48 defines the threshold for recognizing the benefits of tax return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authority. Recently issued literature also provides guidance on the de-recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties. FIN 48 also includes guidance concerning accounting for income tax uncertainties in interim periods and increases the level of disclosures associated with any recorded income tax uncertainties. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company is currently evaluating the potential impact, if any, that the adoption of FIN 48 will have on its financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value under other accounting pronouncements that permit or require fair value measurements, changes the methods used to measure fair value and expands disclosures about fair value measurements. In particular, disclosures are required to provide information on the extent to which fair value is used to measure assets and liabilities; the inputs used to develop measurements; and the effect of certain of the measurements on earnings (or changes in net assets). SFAS No. 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Early adoption, as of the beginning of an entity's fiscal year, is also permitted, provided interim financial statements have not yet been issued. The Company is currently evaluating the potential impact, if any, that the adoption of SFAS No. 157 will have on its financial statements. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB No. 108”). SAB No. 108 provides guidance on how prior year misstatements should be considered when quantifying misstatements in the current year financial statements. SAB No. 108 requires registrants to quantify misstatements using both a balance sheet and an income statement approach and evaluate whether either approach results in quantifying a misstatement that, when all relevant quantitative and qualitative factors are considered, is material. SAB No. 108 does not change the guidance in SAB No. 99, “Materiality,” when evaluating the materiality of misstatements. SAB No. 108 is effective for fiscal years ending after November 15, 2006. Upon initial application, SAB No. 108 permits a one-time cumulative effect adjustment to beginning retained earnings. 9 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Recent Accounting Pronouncements (Cont.) In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”). SFAS 159 allows entities to measure at fair value many financial instruments and certain other assets and liabilities that are not otherwise required to be measured at fair value. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company has not determined what impact, if any, that adoption will have on results of operations, cash flows or financial position. NOTE C – ACQUISITION On July 21, 2007, The Company acquired Rico Staete B.V., a Dutch company. For accounting purposes theCompany has included the results of operations as if it occurred on July 1, 2007. The fair value of the asset acquired is as follows: Cash $ 46.213 Accounts Receivable 156.130 Value Added Tax Receivable 60.812 Land and Building 6.250.384 6.513.539 Less: Liabilities Assumed 5.113.529 Net Assets Acquired $ 1.400.010 Purchase Price $ 1.400.010 NOTE D – GOING CONCERN As shown in the accompanying financial statements, the Company has incurred net losses of$950,752 for the nine months ended September 30, 2007 and has a stockholders' deficit of$604,760.Management's plans include the raising of capital through the equity markets to fund future operations, seeking additional acquisitions, and the generating of revenue through its business. Failure to raise adequate capital and generate adequate sales revenues and loans could result in the Company having to curtail or cease operations.Additionally, even if the Company does raise sufficient capital to support its operating expenses and generate adequate revenues, there can be no assurances that the revenue will be sufficient to enable it to develop business to a level where it will generate profits and cash flows from operations. These matters raise substantial doubt about the Company's ability to continue as a going concern.However, the accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE E - FUNDS NOT ACCOUNTED FOR Due to a dispute with the Company's European consultants, who received $431,066 in wired funds intended for the purchase of European properties, management was unable to determine how the funds were spent.Accordingly, these amounts were written-off to consulting expense, $231,050 and $200,016 during the years ended December31, 2006 and 2005, respectively, and are included in the accumulated deficit of $1,945,448 at September 30, 2007. 10 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE F - CONVERTIBLE PROMISSORY NOTES During the period March 1, 2005 to July 31, 2005, the Company issued convertible promissory notes aggregating $589,000. The notes are unsecured and bear interest at a rate of 10% per annum. The principal and interest is due June 27, 2006.On November 16, 2005, a majority of holders of the outstanding notes opted to convert the principal and interest on their notes into common shares of the Company at $0.75 per share.The Company converted $542,067 of notes plus interest into 849,176 shares of common stock. During the period January 1, 2006 to March 31, 2006, the Company issued additional convertible promissory notes aggregating $220,000.The notes are unsecured and bear interest at a rate of 10% per quarter.The principal and interest is due 90 days after the issuance of the notes, but automatically renews and continues to accrue interest. All outstanding notes are currently in default. NOTE G – MORTGAGE PAYABLE The Mortgage is payable to a bank in monthly installments of $ 22,335. The mortgage bears a variable interest rate (monthly euribor + 2%). The mortgage is collateralized by the land and building. Currently, the Company is negotiating to refinancing this property with another major mortgage supplier. At September 30, 2007, minimum future principal payments over the next five years and in the aggregate are as follows: Year Ending September 30, Amount 2007 $ 127,450 2008 509,802 2009 509,802 2010 509,802 2011 509,802 Subsequent Payments 2,803,936 Total $ 4,970,594 NOTE H - TENANT LEASES At September 30, 2007, the Property is leased to one tenant under an operating lease expiring in 2008.The lease provides for annual base rents and the pass-through of charges for electrical usage. Future minimum rentals to be received under non-cancelable operating leases at September 30, 2007 are as follows: Year Amount 2007 $ 127,454 2008 509,814 Thereafter Total $ 637,268 11 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE I – DEFERRED INCOME TAXES In the past, Rico Staete B.V., a wholly owned subsidiary of the Company, sold certain properties at a profit. Dutch tax law allows Real Estate Investment Trusts to postpone the payment of income tax resulting from the sale of properties by setting up a replacement reserve to purchase another property within a certain time. A portion of the original profit is not allowed to be postponed. The postponed income tax payable is shown as deferred tax in the balance sheet. NOTE J – STOCKHOLDERS’ EQUITY On July 23, 2007, the Company issued 1,975,868 shares of its Common Stock to the Chief Executive Officer and the Chief Financial Officer for services rendered. The shares were valued at $ 0.12 per share for a total consideration of $ 237,104. On June 5, 2007, the Company sold five million (5,000,000) shares of the Company’s Common Stock for five-hundred-thousand dollars ($500,000) toMuermans Vast Goed Roermond B.V. As a result of this transaction, Muermans Vast Goed Roermond B.V. has become the Company’s largest shareholder. NOTE K - LOANS PAYABLE TO RELATED PARTY Principal stockholders of the Company have loaned to the Company $1,528,230 as at September 30, 2007 to fund operations. The loans are unsecured and bear interest at the rate of 6% per annum. On October 24, 2007, the board approved a resolution allowing these shareholders to convert $408,000 of the debt to 544,000 shares of common stock of the Company. The balance of the loans are to be repaid in cash. NOTE L - NOTE PAYABLE ON ACQUISITION OF RICO STAETE B.V. On July 19, 2007, the Company executed a note with a Dutch corporation for $1,482,817 for the acquisition of Rico Staete B.V. The note is unsecured and bears interest at the rate of 6% per annum. The note is due on November 1, 2007. On November 16, 2007, the parties signed an addendum to this note extending the payment date to December 31, 2007. NOTE M - COMMITTMENTS AND CONTINGENCIES OnFebruary 16, 2007 the Company signed a Contractwith Mr. Nielkanth Balewpersad Tewarieas Seller, and Mr. Franciscus Adrianus Maria Faijdherbeas Guarantor to purchase a 2,680 square meters (approx. 28,817 square feet) commercial office building known as Sloterweg 22 in Badhoevedorp, the Netherlands for €3,475,000 (US $4,726,000) in cash.The property which has a yearly rental income of €311,548.In addition the Company will pay real estate transfer tax of €208,500 and approximately €35,000 in notary transfer expenses.To date the Company has paid on July 4, 2007 €50,000 in deposit.The transaction is subject to bank financing in the amount of €2,867,000 from theBank of Scotland which the Company has applied for and is awaiting a decision and the balance from investors who are in place as soon as the bank financing takes place. OnMay 25, 2007 the Company signed a Contractwith Machine Transport Midden Nederland BV; FVG BV; Emile-Staete BV;Rico Staete BV,and E.C.M. Hoff Holding BV to purchase seven commercial properties in the Netherlands and Germanywith approx. 42,744 square meters (approx. 459,613 square feet)for €37,666,000 (US $51,225,760) in cash and stock.The properties which have a yearly rental income of €2,875,589 (US $3,910,801).In addition the Sellers will pay any real estate transfer tax and Company will pay approximately €75,000 in notary transfer expenses.The transaction is subject to bank financing in the amount of €31,074,450 from the Bank of Scotland which the Registrant has applied for and is awaiting a decision and shares of the Registrant valued at $0.10 per share for a total of 104,780,880, signing a note with the Sellers for €1,038,969 (US $1,412,998), refinancing of€3,560,000 (US $4,841,600)and 1,000 newly issued preferred shares to ECM.The preferred shares have a right to appoint one member to the Board of Directors and the right to request the Board of Directors to call for a shareholders' meeting. The acquisition of Rico Staete BV occured on July 21, 2007. 12 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE M - COMMITTMENTS AND CONTINGENCIES (CONT.) OnMay 25, 2007 the Company entered into a Management Services Agreement with Statenconsult B.V. in which David Havenaar, the Managing Director of the Company's subsidiary Royal Invest Europe B.V. is the Managing Director.Under said Management Service Agreement, the Company agreed to pay to Statenconsult approximately €10,000 (approx. US$13,400) per month for an indefinite period subject to one month written notice by either party to provide management of Royal Invest Europe BV, the operating subsidiary of the Company. OnMay 25, 2007 the Company entered into a Legal Service Agreement with SEC ATTORNEYS LLC in which Jerry Gruenbaum, the CEO of the Company is the Managing Member.Under said Legal Service Agreement, the Company agreed to pay SEC ATTORNEYS LLC €12,000 (US $16,320) per month for one year and thereafter for an indefinite period subject to one month written notice by either party to provide legal service to the Company and to provide a CEO and CFO for the Company. OnMay 25, 2007 the Company entered into a Term Sheet Agreement with the Bank of Scotland for funding to assist with the acquisition of a mixed property investment portfolio.Under said Term Sheet the bank agrees to provide €100,000,000 (US $136,000,000) financing, with the first drawdown of €51,150,000 (US $69,564,000) based on an expected LTV of targeted portfolio of €62,000,000 (US $84,320,000).The Agreement provides for an abort fee of 10bps (€100,000 (US $134,000) by the Company if it chooses an alternative funder after the Bank of Scotland credit approval has been granted.The Company as of this date is waiting for approval decision from the bank. OnMay 25, 2007 the Company entered into a Consulting Agreement with ECM in which David Havenaar, the Managing Director of the Company's subsidiary Royal Invest Europe B.V. is a shareholder to secure financing for the Company to fund its planned acquisitions.ECM is to be paid a 2% finders fee for securing funding from a bank, and 8% finder's fee for securing funding from investors for the Company. OnMarch 13, 2007 which was revised on July 12, 2007, the Company signed a ContractwithMuermans Vastgoed 46 B.V. to purchase an 18,338 square meters (approx. 197,183 square feet) commercial office building known as Schepersmaat 4, 9405 TA in Assen, the Netherlands for €24,311,000 (US $33,062,960) in cash and newly issued stock.The property which has a yearly rental income of €2,000,000 (US $2,680,000) which is guaranteed by the Seller for two years.In addition the Sellers will pay any real estate transfer tax and the Company will pay approximately €60,000 in notary transfer expenses.The transaction is subject to bank financing in the amount of €19,000,000 (US $25,460,000) from the Bank of Scotland which the Company has applied for and is awaiting a decision and the balance of the purchase price payable with the Company's shares valued at $0.2078 per share for a total of 20,000,000 newly issued shares. OnJune 14, 2007 the Company signed a Contractwith Stedekroon B.V. toacquire two commercial properties, one is a 8,713 square meters (approx.93,688 square feet) office building in Amersfoort, the Netherlands which has an annual rental income of €417,590 (US$559,571) with Norit N.V. a subsidiary of a publicly traded tenant that has a lease contract until December 20, 2016 and the other, is a 4,402 square meters (approx.47,333 square feet) office building with a shopping strip in Emmen, the Netherlands which has an annual rental income from four tenants, including from the national government of the Netherlands which pays €438,634 (US $587,770) and the other tenants pay a total of €93,510 (US $125,303), €22,231 (US $29,790) and €30,945 (US $41,633) for a total of €585,320 (US $784,329), for a combined rental income of €1,003,270 (US $1,364,447).The properties are being purchased for €13,750,000 (US $18,425,000) for cash.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. On or about June 19, 2007 the Company signeda ContractwithBloemers Onroerend Goed B.V. to purchase a commercial warehouses and office building known as J.C.Beetslaan 153 at 2oofddorp, the Netherlands for €6,500,000 (US $8,840,000) in cash.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. On July 25, 2007, the Company signed a Contract to purchase Alfang B.V. whichwhich owns a series of mortgaged commercial properties in the Netherlands for €3,825,000 (US $5,202,000) of which € 2,500,000 in cash and € 1,325,000 to be paid in newly issued stock at $1.20 per share.The properties have a yearly rental income of € 1,345,162.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. On September 7, 2007, the Company entered into a binding Memorandum of Agreement to acquire all of the issued and outstanding shares of Glacier Gazdasagi Tanacsado es Szolgaltato Korlatolt Felelossegu Tarsagag (“Glacier”) for approximately $20,400,000 excluding transfer costs which are to be paid by the Company.The purchase price is to be paid as follows: cash in the amount of $16,320,000 and a note payable and shares of the Company's common stock in the amount of $4,080,000.The amount of common stock issued in the purchase is limited to $2,040,000 and will be based on $1.25 per share.Glacier owns five (5) commercial rental properties in Budapest, Hungary. NOTE N – SUBSEQUENT EVENTS On October 9, 2007, the board of directors approved the issuance of a 6% $141,000 convertible promissory note to be converted prior to October 9, 2010 at a conversion price of $1.25 per share. On October 26, 2007, the board of directors approved the conversion of $408,000 of loans from related parties to 544,000 shares of the Company’s Common Stock at a conversion price of $0.75 per share. 13 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OERATION. Cautionary Statement Pursuant to Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995: This Quarterly Report on Form 10-QSB for the quarterly period ended September 30, 2007 contains "forward-looking" statements within the meaning of the Federal securities laws.These forward-looking statements include, among others, statements concerning the Company's expectations regarding sales trends, gross and net operating margin trends, political and economic matters, the availability of equity capital to fund the Company's capital requirements, and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts.The forward-looking statements in this Quarterly Report on Form 10-QSB for the quarterly period ended September 30, 2007 are subject to risks and uncertainties that could cause actual results to differ materially from those results expressed in or implied by the statements contained herein. The interim financial statements have been prepared by Royal Invest InternationalCorp. and in the opinion of management, reflect all material adjustments which are necessary to a fair statement of results for the interim periods presented, including normal recurring adjustments.Certain information and footnote disclosures made in the most recent annual financial statements included in the Company's Form 10-KSB for the year ended December 31, 2006, have been condensed or omitted for the interim statements.It is the Company's opinion that, when the interim statements are read in conjunction with the December 31, 2006 financial statements, the disclosures are adequate to make the information presented not misleading.The results of operations for the three months and six months ended September 30, 2007 are not necessarily indicative of the operating results for the full fiscal year. (A)THE COMPANY The Company was incorporated in the State of Delaware as part of a reorganization on May 2, 2005.In January 2007 the Company changed its name to Royal Invest International Corp. (“Royal Invest”) and trades on the OTC under the stock symbol “RIIC”.The Company was originally organized on October 30, 1980, under the laws of the State of Florida as C.N.W. Corp.The Company did not have any activity before 1998 and, accordingly, commencement of its development stage is considered to be at the beginning of 1998.On July 21, 1998, the Company increased its capitalization from 1,000 common shares to 50,000,000 common shares. The par value was changed from $1 to $0.001.On July 21, 1998, the Company changed its name to C.N.W of Orlando Inc., and on December 28, 1998 it changed its name to GlobalNetCare, Inc.The company's direction and sole activities were to operate in Canada a medical Website.The medical Website never totally developed. On September 12, 2000, the Company acquired all the issued and outstanding shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc.On January 31, 2001 GlobalNetCare changed its name to BusinessWay International Corporation.By 2004 the company had no operating businesses. On December 6, 2004 the Company changed its name to ICBS International Corp., reversed split all the Company’s issued shares on a five for one basis, and acquired Inter Canadian Business Services Ltd. also known as Service D’affaires Inter Canadian Ltee of Westmont, Quebec, Canada including its subsidiary Puritan Securities, Inc. of New York, New York, an SEC registered broker-dealer and a member of the NASD for 86,173,987 newly issued shares subject to voting restrictions and performance conditions.On February 14, 2005 the acquisition of Inter Canadian Business Services Ltd. was cancelled, and the Company acquires back Puritan Securities, Inc. of New York, New York for 17,909,507 newly issued shares.These shares were not subject to any voting restrictions or performance conditions.In addition all outstanding Class A Special Voting Shares were converted to common and the series was eliminated. On May 9, 2005 the Company was acquired and merged into Wah King Invest Corp., a Delaware corporation in a corporate reorganization.In addition, the Company reversed split all its issued shares on a ten for one basis. On November 15, 2005 a majority of the shareholders of record by special meeting of the shareholders approved the sale of the Company’s subsidiary Puritan Securities, Inc. to Blue Ribbon International Corp., an OTC publicly traded company that thereafter changed its name to Puritan Financial Group, Inc. (hereinafter “Puritan Financial”) for 37,500,000 preferred shares of Puritan Financial which were converted to 7,500,000 common shares of Puritan Financial after a 5 to 1 reverse.On November 15, 2005 the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005. 14 On January 26, 2007 the Company focus changed.On that date the Company changed its European consultants and began negotiations for the acquisition of properties and building facilities in The Netherlands and Germany.As a consequence of the change, the Company changed its name to its current name Royal Invest International Corp. Unless the context indicates otherwise, the terms “Company,” “Corporate”, “Royal Invest,” and “we” refer to Royal Invest International Corp. and its subsidiary. Our executive offices are located at 1350 Avenue of the Americas, 24th Floor, New York, NY 10019-4702. (B)BUSINESS DEVELOPMENT History and Description: The Company was incorporated in the State of Delaware as part of a reorganization on May 2, 2005.In January 2007 the Company changed its name to Royal Invest International Corp. (“Royal Invest”) and trades on the OTC under the stock symbol “RIIC”.The Company was originally organized on October 30, 1980, under the laws of the State of Florida as C.N.W. Corp. On February 1, 1981, the Company issued 1,000 shares of its $1 par value common stock for services of $1,000. The Company did not have any activity before 1998 and, accordingly, commencement of its development stage is considered to be at the beginning of 1998.On July 21, 1998, the Company increased its capitalization from 1,000 common shares to 50,000,000 common shares.The par value was changed from $1 to $0.001.On July 21, 1998, the Company changed its name to C.N.W of Orlando Inc., and on December 28, 1998 it changed its name to GlobalNetCare, Inc.The company's direction and sole activities were to operate in Canada with the creation of its wholly owned Canadian subsidiaries.On February 3, 1998, the Company incorporated its wholly owned subsidiary, 3423336 Canada Ltd., a Canadian company, to develop a medical Website.However, the anticipated plans and operations of the Company for its medical Website have not and will not be achieved or pursued further.Due to its inability to generate sufficient revenues from these operations, the management had decided to pursue a different course and line of business. With the completion of the acquisition of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc. on September 12, 2000, the Company was no longer considered a development stage enterprise. The acquisition included the incorporation of another wholly owned subsidiary, 3739007 Canada Ltd., for the purpose of acquiring 100% control of all issued and outstanding shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc. Under this share Exchange Agreement, the Company acquired the shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Center Inc. in exchange of 40,000,000 exchangeable Preferred Shares of 3739007 Canada Ltd., which were exchangeable for the same number of shares of the Company's common stock, and 37,923,891 Class A Special Voting Shares in the capital of the Company. The Special Voting Shares were issued to the principal owners of the acquired companies.The principals of BusinessWay retained BusinessWay's franchise retail operations, as the retail operations of BusinessWay were not included under the terms of the Acquisition.At the closing date of acquisition, a new Board of Directors was formed consisting of the principals of BusinessWay, Cor-Bit as well as one former director of the company were put into place to lead the company in its new business direction. On January 31, 2001 GlobalNetCare changed its name to BusinessWay International Corporation.The name change took effect at the opening for trading on the OTC Bulletin Board on Thursday, February 8, 2001 under the new stock symbol "BITL".BusinessWay also increased its authorized capital from 100,000,00 shares of $0.001 par value common stock and 40,000,000 Class A Special Voting shares, without par value, to 300,000,000 shares of $0.001 par value common stock and 120,000,000 Class A Special Voting Shares, without par value. With the unforeseen downturn in the economy and computer industry as well as major price-cutting by competitors, the company was required to restructure and streamline certain operations.The independent franchise of existing retail stores put a major strain and load on the operations of Cor-Bit and BusinessWay Group.The relationship with the independent retailers deteriorated and management was faced with many restructuring and streamlining.As a result, the company a new direction of "Corporately owned and operated retail stores". The techniques and application of the B2B system software was key in successfully implementing the new computer division strategy. 15 By 2004 the company had no operating businesses.On September 24, 2004, the Company entered into an Acquisition Agreement to purchase Inter Canadian Business Services, Ltd. A Canadian Corporation with its corporate headquarters located in Westmount, Quebec, Canada, which owned all the issued and outstanding shares of Puritan Securities, Inc., a New York Corporation located in New York, New York, an SEC registered broker-dealer and a member of the NASD.The aggregate consideration for the acquisition was 86,173,987 newly issued post five to one reverse common shares of the Company. Inter Canadian Business Services, Ltd. was a business consulting company located in Greater Montreal, Canada servicing companies throughout the world intending to do business in Canada that owned a U.S. licensed broker-dealer based in New York City, that specializes in servicing small to mid-sized companies that cover an extensive range of services from taking companies public in the United States, incorporation, back-office administration to capital raising in a variety of industry sectors. Inter Canadian Business Services, Ltd. has placed its emphasis on accounting, financial and administrative support for their clients. On September 24, 2004, at a Special meeting of the Shareholders, the Company approved to change its name from BusinessWay International Corporation to ICBS International Corp; and that the shares to acquire Inter Canadian Business Services, Ltd. shall have no voting rights until the conditions as set forth in the Acquisition Agreement have been fully met.The Acquisition Agreement called for a minimum of $500,000USD in cumulative profit, from January 1, 2005 to December 31, 2005 or to have raised a minimum of $1,000,000USD of additional financing on or before December 31, 2005 for up to 12,000,000 additional common shares. In the event the said conditions were not met by December 31, 2005, these newly issued shares were cancelled. On December 6, 2004 the Company changed its name to ICBS International Corp., changed its trading symbol to ICBO, reversed split all the Company’s issued shares on a five for one basis, and acquired Inter Canadian Business Services Ltd. of Westmont, Quebec, Canada including its subsidiary Puritan Securities, Inc. of New York, New York, an SEC registered broker-dealer and a member of the NASD for 86,173,987 newly issued shares subject to voting restrictions and performance conditions. On February 14, 2005, after ICBS International Corp. was unable to fulfill the performance condition, the acquisition of Inter Canadian Business Services Ltd. was cancelled and the 86,173,987 shares were returned to treasury.On the same date, the Company acquires back Puritan Securities, Inc. of New York, New York for 17,909,507 newly issued shares.These new shares were not subject to any voting restrictions or performance conditions.In addition all outstanding Class A Special Voting Shares were converted to common and the series was eliminated. On May 9, 2005 the Company was acquired and merged into Wah King Invest Corp., a Delaware corporation in a corporate reorganization.In addition, the Company reversed split all its issued shares on a ten for one basis. On November 15, 2005 a majority of the shareholders of record by special meeting of the shareholders approved the sale of the Company’s subsidiary Puritan Securities, Inc. to Blue Ribbon International Corp., an OTC publicly traded company that thereafter changed its name to Puritan Financial Group, Inc. (hereinafter “Puritan Financial”) for 37,500,000 preferred shares of Puritan Financial which were converted to 7,500,000 common shares of Puritan Financial after a 25 to 1 reverse.On November 15, 2005 the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005. On January 26, 2007 the Company focus changed.On that date the Company changed its European consultants and began negotiations for the acquisition of properties and building facilities in The Netherlands and Germany.As a consequence of the change, the Company changed its name to its current name Royal Invest International Corp. 16 (C)BUSINESS On November 15, 2005 the former subsidiary, Puritan Securities, Inc., was sold to Puritan Financial, and the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005.Prior, on February 12, 2005, the Company entered into an agreement with Puritan Securities, Inc. and issued 17,909,507 shares of its common stock to acquire it.In connection with the merger, Puritan Securities, Inc. became a wholly owned subsidiary of the Company.Prior to the merger and after the spin-out, the Company was a non-operating “shell” corporation. The Company on December 29, 2006, acquired two Dutch “shell” corporations which became wholly owned subsidiaries of the Company.The shell corporations have no assets or liabilities.The shell corporations will be utilized to acquire the investment properties and to account for the operation of the applicable properties. On January 26, 2007, the Company filed an amendment with the Secretary of State of the state of Delaware to change the name of the Company from Wah King Invest Corp. to Royal Invest International Corp. OnFebruary 16, 2007 the Company signed a Contractwith Mr. Nielkanth Balewpersad Tewarieas Seller, and Mr. Franciscus Adrianus Maria Faijdherbeas Guarantor to purchase a 2,680 square meters (approx. 28,817 square feet) commercial office building known as Sloterweg 22 in Badhoevedorp, the Netherlands for €3,475,000 (US $4,726,000) in cash.The property which has a yearly rental income of €311,548.In addition the Company will pay real estate transfer tax of €208,500 and approximately €35,000 in notary transfer expenses.To date the Company has paid on July 4, 2007 €50,000 in deposit.The transaction is subject to bank financing in the amount of €2,867,000 in bank financing from theBank of Scotland which the Company has applied for and is awaiting a decision and the balance from investors who are in place as soon as the bank financing takes place. OnMay 25, 2007 the Company signed a Contractwith Machine Transport Midden Nederland BV; FVG BV; Emile-Staete BV;Rico Staete BV,and E.C.M. Hoff Holding BV to purchase seven commercial properties in the Netherlands and Germanywith approx. 42,744 square meters (approx. 459,613 square feet)for €37,666,000 (US $51,225,760) in cash and stock.The properties which have a yearly rental income of €2,875,589 (US $3,910,801).In addition the Sellers will pay any real estate transfer tax and Company will pay approximately €75,000 in notary transfer expenses.The transaction is subject to bank financing in the amount of €31,074,450 from the Bank of Scotland which the Registrant has applied for and is awaiting a decision and shares of the Registrant valued at $0.10 per share for a total of 104,780,880, signing a note with the Sellers for €1,038,969 (US $1,412,998), refinancing of€3,560,000 (US $4,841,600)and 1,000 newly issued preferred shares to ECM.The preferred shares have a right to appoint one member to the Board of Directors and the right to request the Board of Directors to call for a shareholders’ meeting. OnMay 25, 2007 the Company entered into a Management Services Agreement with Statenconsult B.V. in which David Havenaar, the Managing Director of the Company’s subsidiary Royal Invest Europe B.V. is the Managing Director.Under said Management Service Agreement, the Company agreed to pay to Statenconsult approximately €10,000 (approx. US$13,400) per month for an indefinite period subject to one month written notice by either party to provide management of Royal Invest Europe BV, the operating subsidiary of the Company. OnMay 25, 2007 the Company entered into a Legal Service Agreement with Sec Attorneys LLC in which Jerry Gruenbaum, the CEO of the Company is the Managing Member.Under said Legal Service Agreement, the Company agreed to pay SEC ATTORNEYS LLC €12,000 (US $16,320) per month for one year and thereafter for an indefinite period subject to one month written notice by either party to provide legal service to the Company and to provide a CEO and CFO for the Company. OnMay 25, 2007 the Company entered into a Term Sheet Agreement with the Bank of Scotland for funding to assist with the acquisition of a mixed property investment portfolio.Under said Term Sheet the bank agrees to provide €100,000,000 (US $136,000,000) financing, with the first drawdown of €51,150,000 (US $69,564,000) based on an expected LTV of targeted portfolio of €62,000,000 (US $84,320,000).The Agreement provides for an abort fee of 10bps (€100,000 (US $134,000) by the Company if it chooses an alternative funder after the Bank of Scotland credit approval has been granted.The Company as of this date is waiting for approval decision from the bank. OnMay 25, 2007 the Company entered into a Consulting Agreement with ECM in which David Havenaar, the Managing Director of the Company’s subsidiary Royal Invest Europe B.V. is a shareholder to secure financing for the Company to fund its planned acquisitions.ECM is to be paid a 2% finders fee for securing funding from a bank, and 8% finder’s fee for securing funding from investors for the Company. OnMarch 13, 2007 which was revised on July 12, 2007, the Company signed a ContractwithMuermans Vastgoed 46 B.V. to purchase an 18,338 square meters (approx. 197,183 square feet) commercial office building known as Schepersmaat 4, 9405 TA in Assen, the Netherlands for €24,311,000 (US $33,062,960) in cash and newly issued stock.The property which has a yearly rental income of €2,000,000 (US $2,680,000) which is guaranteed by the Seller for two years.In addition the Sellers will pay any real estate transfer tax and the Company will pay approximately €60,000 in notary transfer expenses.The transaction is subject to bank financing in the amount of €19,000,000 (US $25,460,000) from the Bank of Scotland which the Company has applied for and is awaiting a decision and the balance of the purchase price payable with the Company’s shares valued at $0.2078 per share for a total of 20,000,000 newly issued shares. 17 In addition per the aboveContract with Muermans Vastgoed 46 B.V.,onJune 5, 2007, the Company sold Five Million (5,000,000) shares of the Company’s common stock for Five Hundred Thousand Dollars ($500,000) to Muermans Vast Goed Roermond B.V. As a result of the above transaction, Muermans Vast Goed Roermond B.V. has become the Company’s largest shareholder, owning greater than 50% of the issued and outstanding shares of the Company. On June 5, 2007 the Company The Company changed the name of its subsidiaryWah King Properies B.V. to Royal Invest Europe B.V. OnJune 14, 2007 the Company signed a Contractwith Stedekroon B.V. toacquire two commercial properties, one is a 8,713 square meters (approx.93,688 square feet) office building in Amersfoort, the Netherlands which has an annual rental income of €417,590 (US$559,571) with Norit N.V. a subsidiary of a publicly traded tenant that has a lease contract until December 20, 2016 and the other, is a 4,402 square meters (approx.47,333 square feet) office building with a shopping strip in Emmen, the Netherlands which has an annual rental income from four tenants, including from the national government of the Netherlands which pays €438,634 (US $587,770) and the other tenants pay a total of €93,510 (US $125,303), €22,231 (US $29,790) and €30,945 (US $41,633) for a total of €585,320 (US $784,329), for a combined rental income of €1,003,270 (US $1,364,447).The properties are being purchased for €13,750,000 (US $18,425,000) for cash.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. OnJune 19, 2007 the Company signeda ContractwithBloemers Onroerend Goed B.V. to purchase a commercial warehouses and office building known as J.C.Beetslaan 153 at 2oofddorp, the Netherlands for €6,500,000 (US $8,840,000) in cash.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. Ona July 19, 2007 the Company through its subsidiary Royal Invest Europe B.V.made an acquisition when it signed a Transfer of Shares agreement in front of a civil notary in the Netherlands whereby it acquired the shares of Rico Staete B.V., a private company with limited liability whose registered office is in Amsterdam and whose place of business is at 1msterdam, Osdorperweg 522a, company number B.V. 236.586,from Machine Transport Midden-Nederland B.V., a private company with limited liability whose registered office is in Bunnik, the Netherlands, having its main office at 2ijnsburg, the Netherland, Brouwerstraat 138C, entered in the commercial register of the Chamber of Commerce and Industry for Utrecht under file number 30157069,for the price of €1.038.969 (approximately $1,412,998 USD) to be paid to the Seller in accordance with the Loan Agreement from Seller to Royal Invest Europe B.V. and subject to a Pledge Agreement. On July 23, 2007, the Company issued 987,934 shares of the Company's common stock each to Jerry Gruenbaum and Nathan Lapkin as compensation for services rendered to date valued at $0.12 per share for a total of 1,975,868 shares valued at $118,552 each. On July 25, 2007, the Company signed a Contract to purchase Alfang B.V. whichwhich owns a series of mortgaged commercial properties in the Netherlands for €3,825,000 (US $5,202,000) of which € 2,500,000 in cash and € 1,325,000 to be paid in newly issued stock at $1.20 pershare.The properties have a yearly rental income of € 1,345,162.The Contract is subject to Board of Directors approval which is awaiting appraisal report.In addition the Company will pay any real estate transfer tax and notary transfer expenses. OnAugust 30, 2006 the Company received a written notice from the Bank of Scotland that the Bank's Executive Board has preliminarily approved the Registrant's €100.000.000 funding requirement from the Bank as outlined in the term sheet as was issued by the Bank on May 25, 2007 a copy of which was filed with the SEC on Form 8-K dated August 13, 2007. OnSeptember 7, 2007 the Company entered into a binding Memorandum of Agreement subject to satisfactory completion of its due diligence investigation with R.I.G. Investments Limited registered at CY-Pikioni 4 P.C. 3075 Limassol Cyprus, Trade Registry No.: HE 159858, represented by Andri Athanasiuos its Managing Directorto acquire 100 per cent of the shares of Glacier Gazdasagi Tanacsadó es Szolgaltató Korlatolt Felelõssegu Tarsagag, registered at 1024 Budapest, Ady Endre u. 19. Registered by the Metropolitan Court as Court of Registry under company reg. no. 01-09-677822for €15.000.000 (approximately $20,400,000 USD) excluding transfer costs. (D) STRATEGY Our business strategy is to acquire commercial real estate in Europe in very good locations and to transform them to Class A properties.Sustainable growth of the Dutch and German commercial real estate market has bottomed out to a state of minor growth.The main reason for this trend is the small and medium enterprises in the Netherlands and Germany are having great difficulties in finding suitable commercial real estate space to buy or lease.The combination of online (virtual) and offline (physical) business has changed the way companies interact and collaborate with each other and their customers.Shorter time to market cycles and lower margins are forcing companies to specialize in a specific field and outsource all non-specific business process and services.The uniqueness of the Company’s concept is that we can cater for a growing demand for sector specific complimentary business services combined with suitable commercial real estate
